Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/2020 is being considered by the examiner.
Drawings
The drawings were received on 7/13/2020.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant's disclosure, especially when these limitations are considered within the specific combination claimed, does not teach or fairly disclose a semiconductor memory device as claimed having a controller configured to execute a write operation including multiple iterations of a program loop, wherein the controller is configured to execute, in the program loop, a program operation, a recovery operation and a verify operation in sequence, and 
in the write operation of the first memory cell transistor, the controller is configured, at a first time of the recovery operation, to:
apply a first voltage to the first select gate line; apply a second voltage which is lower than the first voltage to the third select gate line; and

the first word line and the second word line being provided apart from each other above a substrate in a direction intersecting with a surface of the substrate.
Independent claim 15 includes similar limitation of independent claim 1 and therefore is allowed for similar reasons.
Dependent claims depend from allowable independent claims and inherently include limitation therein and therefore are allowed as well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE N AUDUONG whose telephone number is (571)272-1773.  The examiner can normally be reached on M-F 8:30 a.m. - 4:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GENE N AUDUONG/Primary Examiner, Art Unit 2825